 

 

Exhibit 10.4

 

CHANGE IN CONTROL AGREEMENT

(First United Security Bank)

 

THIS AGREEMENT (this “Agreement”) is made as of the 20th day of May, 2014 (the
“Effective Date”) by and between Anthony G. Cashio (the “Employee”); First
United Security Bank, an Alabama banking corporation (the “Bank”); and United
Security Bancshares, Inc., a Delaware corporation (“USB”; together with the
Bank, the “Company”).

 

WHEREAS, as of the Effective Date, the Employee serves as Executive Vice
President, Credit Division, and Chief Credit Officer of the Bank, which is a
wholly-owned subsidiary of USB;

 

WHEREAS, the Company desires to provide certain compensation to the Employee in
the event of a Change in Control; and

 

WHEREAS, capitalized terms used in this Agreement that are not otherwise defined
herein have the meanings assigned in Section 19 below.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

1.Severance Benefits Upon Termination of Employment.  

 

(a)Payments.  If, during the Term, the Employee either (1) experiences an
involuntary Termination of Employment without Cause during the Post-Change in
Control Period, or (2) voluntarily resigns effecting a Termination of Employment
for Good Reason during the Post-Change in Control Period (each, a “Qualifying
Termination of Employment”), then the Employee will be entitled to:

 

 

(i)

a one-time lump sum payment, within 60 days of the effective date of the
Termination of Employment, in an amount equal to two hundred percent (200%) of
Base Salary (the “Severance Benefit”);

 

 

(ii)

any Base Salary that is accrued but unpaid, the value of any vacation that is
accrued but unused (determined by dividing Base Salary by 365 and multiplying
such amount by the number of unused vacation days), and any business expenses
that are unreimbursed, all as of the effective date of the Termination of
Employment and payable with the Company’s first regular payroll following the
Termination of Employment; and

 

 

(iii)

any rights and benefits (if any) expressly provided to the Employee under plans
and programs of the Company upon termination of employment, determined in
accordance with the applicable terms and provisions of such plans and
programs.    

 

 

--------------------------------------------------------------------------------

 

(b)Release Condition.  Notwithstanding any other provision of this Agreement to
the contrary, as a condition of the Company’s payment of the Severance Benefit,
the Employee must (i) execute a general release agreement in favor of the
Company and its affiliates in such form as is acceptable to the Company within
the 60-day period following the Termination of Employment (but prior to the
payment of the Severance Benefit) and (ii) not timely revoke the general release
agreement during any revocation period ending prior to the 60-day period
pursuant to the terms of the general release agreement.   

(c)No Section 280G Golden Parachute.  If, in the good faith determination of the
Company or its independent certified public accountants (the “Accountants”), the
aggregate present value (determined as of the date of the Change in Control in
accordance with the provisions of Section 280G of the Code) of both the
Severance Benefit and any other payments to the Employee in the nature of
compensation that are contingent on a change in ownership or effective control
of USB or the Bank or in the ownership of a substantial portion of the assets of
USB or the Bank (the “Aggregate Severance”) would result in a “parachute
payment,” as defined under Section 280G of the Code, then the Aggregate
Severance shall be reduced (in accordance with Section 409A) to an amount no
greater than an amount equal to 2.99 multiplied by Employee’s “base amount” for
the “base period,” as those terms are defined under Section 280G of the
Code.  In the event that the Aggregate Severance is required to be reduced
pursuant to this Section 1(c), the latest payments in time shall be reduced
first, and if multiple portions of the Aggregate Severance to be reduced are
paid at the same time, any non-cash payments will be reduced before any cash
payments, and any remaining cash payments will be reduced pro rata.  The amount
and order of any reductions pursuant to this Section 1(c) will be determined in
the reasonable discretion of the Company or, at the Company’s election, the
Accountants.  Neither the Company nor the Accountants will have any liability
for actions taken in compliance with these provisions.  

 

2.No Mitigation.  No amounts or benefits payable to the Employee hereunder shall
be subject to mitigation or reduction by income or benefits that the Employee
receives from other sources.

 

3.Taxes.  All amounts payable and benefits provided hereunder shall be subject
to any and all applicable taxes, as required by applicable federal, state, local
and foreign laws and regulations. The Company may withhold such taxes in
accordance with customary payroll practices.  The Employee, and not the Company,
shall be solely responsible for the payment when and as due of any and all taxes
in connection with payments and benefits provided to the Employee by the
Company, including without limitation all income taxes and any excise taxes that
may be due, and no taxes shall be subject to payment or reimbursement by the
Company.

 

4.Restrictive Covenants.

 

(a)Unauthorized Disclosure. During the period of the Employee’s employment with
the Bank and for 3 years following any Termination of Employment, without the
prior written consent of the Bank, except to the extent required by an order of
a court having competent jurisdiction or under subpoena from an appropriate
government agency, in which event, the Employee shall use the Employee’s best
efforts to consult with the Bank prior to responding to any such order or
subpoena, and except as required in performance of the Employee’s duties
hereunder, the Employee shall not use for the benefit of, or disclose to, any
Person other than the Company any documents or information, whether written or
not, that come into his possession or knowledge during his course of employment
with the Bank, including without limitation the identity, borrowing
arrangements, financial and business conditions and goals and operations of
customers of the Company and the Company’s business methods, business records,
documentation, sales, services and techniques (collectively, “Confidential
Information”), unless

- 2 -

--------------------------------------------------------------------------------

 

such Confidential Information has been previously disclosed to the public
generally or is in the public domain, in each case, other than by reason of the
Employee’s breach of this Section 4(a). 

 

(b)Non-Competition.  During the period of the Employee’s employment with the
Bank and for 2 years following a Qualifying Termination of Employment that
results in the Employee being entitled to the Severance Benefit and other rights
and benefits set forth in Section 1(a) of this Agreement, the Employee shall not
(other than on behalf of the Bank), directly or indirectly, by or through any
Person in any capacity (whether as a principal, employee, consultant, agent,
lender, member, organizer or shareholder), (i) carry on or engage in the
business of banking or any similar business (including without limitation any
business that involves managing banks, accepting deposits and/or making,
brokering, servicing or originating loans) in any County in the State of Alabama
in which the Bank or any of its subsidiaries has an office or branch at such
time (the “Territory”) or (ii) perform services for any bank, bank holding
company, bank or bank holding company in organization, corporation or other
Person that has a branch or office in, or conducts any banking or similar
business in, the Territory.  For the sake of clarity, following a Termination of
Employment the restrictive covenants in this Section 4(b) shall only apply under
the circumstances described herein and shall not apply, for example, following
any Termination of Employment before or after the Post-Change in Control Period
or following a Termination of Employment at any time either (x) by the Bank with
Cause or (y) by the Employee without Good Reason.  

 

(c)Non-Solicitation.  During the period of the Employee’s employment with the
Bank and for 2 years following any Termination of Employment (the “Restriction
Period”), the Employee shall not (other than on behalf of the Bank), directly or
indirectly, for the Employee’s own account or for the account of any other
Person (i) solicit, represent in any capacity (or otherwise be involved in any
way), accept or transact any business with or from any Customers or prospective
Customers that were Customers or prospective Customers at any time during the
period within 3 years prior to the Termination of Employment, (ii) take any
action reasonably likely to damage the business or prospects of the Bank,
including without limitation inducing or attempting to induce or encourage any
of such Customers or prospective Customers to withdraw or fail to renew any
business with, or otherwise curtail, cancel or divert any business away from,
the Bank, or (iii) solicit or hire (as an employee, independent contractor,
consultant or otherwise) any person, or solicit or facilitate the employment (as
an employee, independent contractor, consultant or otherwise) of any such person
by another entity or person, who is employed or retained by the Bank or who was
employed or retained by the Bank at any time during the period within 12 months
prior to the Termination of Employment.  

 

(d)Return of Documents. Upon the Termination of Employment, the Executive shall
deliver to the Company (i) all property of the Company or any of its affiliates
then in the Employee’s possession and (ii) all documents and data of any nature
and in whatever medium of the Company or any of its affiliates, and the Employee
shall not take with the Employee any such property, documents or data or any
reproduction thereof, or any documents containing or pertaining to any
Confidential Information.

 

(e)Non-Disparagement. The Employee will not, at any time during the Restriction
Period, disparage the Bank or USB or any of their respective current, former or
future directors, officers, management personnel or representatives.

 

- 3 -

--------------------------------------------------------------------------------

 

(f)Tolling. If the Employee violates any of the provisions of Section 4(b) or
(c) above, the period during which the covenants set forth therein shall apply
shall be extended one day for each day in which a violation of such covenants
occurs.  The purpose of this provision is to prevent the Employee from profiting
from his own wrong if he violates such covenants.  

 

(g)Acknowledgements. The Employee acknowledges and agrees that he has and will
have a prominent role in the development of the goodwill of the Bank and its
affiliates, and has and will establish and develop relations and contacts with
the principal business relationships of the Bank and its affiliates in the State
of Alabama and beyond, all of which constitute valuable goodwill of, and could
be used by the Employee to compete unfairly with, the Bank and its affiliates
and that (i) in the course of the Employee’s employment, the Employee will
obtain confidential and proprietary information and trade secrets concerning the
business and operations of the Bank and its affiliates that could be used to
compete unfairly with the Bank and its affiliates; (ii) the covenants and
restrictions contained in this Section 4 are intended to protect the legitimate
interests of the Bank and its affiliates and their respective goodwill, trade
secrets and other confidential and proprietary information; (iii) the Employee
desires to be bound by such covenants and restrictions; and (iv) the Employee
agrees that the covenants in this Section 4 are reasonable with respect to their
duration, geographical area and scope.

 

(h)Remedies. The Employee acknowledges and agrees that the covenants,
obligations and agreements of the Employee contained in this Section 4 relate to
special, unique and extraordinary matters and that a material violation of any
of the terms of such covenants, obligations or agreements will cause the Bank
and its affiliates irreparable injury for which adequate remedies are not
available at law. Therefore, the Employee agrees that the Company shall be
entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) to restrain the Employee from committing
any violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies that
the Company and its affiliates may have.

 

5.Terminable At Will Employment.  Nothing herein shall entitle the Employee to
continued employment with the Bank, USB or any of their respective affiliates or
to continued tenure in any specific office or position.  The Employee’s
employment with the Bank shall be terminable at the will of the Bank, with or
without Cause, subject to the terms of any other written agreement as may be in
effect between the parties.

 

6.Assignment.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of, and be binding upon, the Company’s successors and
assigns.  This Agreement may be assigned by the Company to any legal successor
or to an entity that purchases all or substantially all of the assets of the
Company, provided that the assignee assumes the obligations of the Company under
this Agreement. In the event of any assignment of this Agreement permitted by
this Section 6, the terms “Bank,” “USB” and “Company” as defined herein will
refer to the assignee(s), and the Employee will not be deemed to have terminated
employment hereunder until the Employee terminates employment from the
assignee(s).

 

7.Notice.  All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the to the Employee at the last address or facsimile number on
file with the Company or, in the case of the Company, to the President of USB at
USB’s principal offices.

- 4 -

--------------------------------------------------------------------------------

 

 

8.Headings. Sections or other headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

9.Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof.  All prior understandings and
agreements relating to the subject matter of this Agreement are hereby expressly
terminated; provided, however, that the restrictive covenants and other
provisions in Section 4 of this Agreement are in addition to, and shall not
supersede or terminate, any restrictive covenant contained in any other
agreement between the Employee and USB and/or the Bank entered into on or prior
to the Effective Date.  In addition, any payments that otherwise may become due
to the Employee under any generally applicable severance plan or similar policy
pursuant to which the Employee is or may become eligible for benefits, which
plan or policy does not provide for payments of nonqualified deferred
compensation, as contemplated by Code Section 409A, shall be reduced by the
amount of the Severance Benefit that becomes payable pursuant to this
Agreement.  

 

10.Severability.  If any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.  The Employee and the Company agree that the covenants
contained in Section 4 hereof are reasonable covenants under the circumstances,
and further agree that if, in the opinion of any court of competent
jurisdiction, such covenants are not reasonable in any respect, such court shall
have the right, power and authority to excise or modify such provision or
provisions of these covenants as to the court shall appear not reasonable and to
enforce the remainder of these covenants as so amended.  The parties agree that
the scope of this Agreement is intended to extend to the Company the maximum
protection permitted by law.

 

11.Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed in all respects, including as to interpretation, substantive
effect and enforceability, by the internal laws of the State of Alabama, without
regard to conflicts of laws provisions thereof that would require application of
the laws of another jurisdiction, other than those that mandatorily apply.  Each
party hereby irrevocably submits to the jurisdiction of the state courts sitting
in Clarke County, Alabama, and the federal courts of the United States located
in the Southern District of Alabama, solely in respect of the interpretation and
enforcement of the provisions of this Agreement and in respect of the
transactions contemplated hereby.  Each party hereby waives and agrees not to
assert, as a defense in any action, suit or proceeding for the interpretation
and enforcement hereof, or in respect of any such transaction, that such action,
suit or proceeding may not be brought or is not maintainable in such courts or
that the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts.  Each party hereby consents to and grants any
such court jurisdiction over the person of such parties and over the subject
matter of any such dispute and agrees that the mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 7, or in such other manner as may be permitted by law, shall be valid
and sufficient service thereof.  Each party acknowledges and agrees that any
controversy that may arise under this Agreement is likely to involve complicated
and difficult issues, and therefore each party hereby irrevocably and
unconditionally waives any right that such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (a) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (b) each such party
understands and has considered the implications of this waiver; (c) each such
party makes this waiver voluntarily; and (d) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 11.

- 5 -

--------------------------------------------------------------------------------

 

 

12.Term.  The term of this Agreement (the “Term”) shall become effective as of
the Effective Date and shall remain in effect until the earliest of:

 

(a)the Employee’s Termination of Employment, regardless of the manner in which
it was effected, prior to the effective date of a Change in Control;

 

(b)the conclusion of the Post-Change in Control Period, provided there has been
no Qualifying Termination of Employment prior thereto;

 

(c)a termination pursuant to Section 13;

 

(d)the expiration date specified in a written notice (the “Expiration Notice”)
provided to the Employee by the Company; provided, however, that such expiration
date must be at least 90 days following the date of the Expiration Notice;
provided, further, that the Company may not provide an Expiration Notice
following, or in anticipation of, a Change in Control; or

 

(e)the date on which all amounts that may be payable to the Employee pursuant to
Section 1 have been paid in connection with a Qualifying Termination of
Employment.

 

13.Amendment.  This Agreement may not be modified, amended, supplemented or
terminated except by a written agreement between the Company and the Employee.

 

14.Survival.  The provisions of Sections 2 through 19 of this Agreement shall
survive the expiration of the Term or any other termination of this Agreement.

 

15.Section 409A. The parties intend that any amounts payable hereunder comply
with or are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4)
(“short-term deferrals”) and (b)(9) (“separation pay plans,” including the
exceptions under subparagraph (iii) and subparagraph (v)(D)) and other
applicable provisions of Treasury Regulation §§ 1.409A-1 through
A-6).  Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a “specified employee” within the meaning of Section 409A, any
amounts under this Agreement that are “deferred compensation” within the meaning
of Section 409A shall not be made before the date that is six (6) months after
the date of the Termination of Employment, or if earlier, his date of
death.  For purposes of Section 409A, each of the payments that may be made
under this Agreement shall be deemed to be a separate payment for purposes of
Section 409A. This Agreement shall be administered, interpreted and construed in
a manner that does not result in the imposition of additional taxes, penalties
or interest under Section 409A. The Company and the Employee agree to negotiate
in good faith to make amendments to this Agreement, as the parties mutually
agree are necessary or desirable to avoid the imposition of taxes, penalties or
interest under Section 409A. Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and the Employee shall be solely
responsible and liable for the satisfaction of all taxes, penalties and interest
that may be imposed on or for the account of the Employee in connection with
this Agreement (including any taxes, penalties and interest under Section 409A),
and neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Employee (or any beneficiary) harmless from any
or all of such taxes, penalties or interest.

 

- 6 -

--------------------------------------------------------------------------------

 

16.Regulatory Matters.  The Company’s obligations under this Agreement are
subject to the orders, rules and regulations of the federal and state banking
regulators as may be in effect from time to time, including without limitation
FDIC regulations governing “golden parachute payments” set forth at 12 CFR Part
359.  If the Company is prevented from discharging its obligations hereunder as
a result of any such orders, rules or regulations, the Company shall be released
from its obligations and shall not be deemed to have breached this Agreement, to
that extent.  The Company shall have no obligation to petition the FDIC (and/or
other regulatory agency having jurisdiction over the Company) for permission to
treat any payments as “permissible golden parachute payments.” 

 

17.Clawback.  Notwithstanding any other provisions in this Agreement to the
contrary (but subject to compliance with Section 409A, as applicable), any
compensation paid to the Employee pursuant to this Agreement or any other
agreement or arrangement with the Company that is subject to recovery under any
law, government regulation or stock exchange listing requirement will be subject
to such deduction and clawback as may be required to be made pursuant to such
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Company to the extent that it implements the requirements of any
such law, government regulation or stock exchange listing requirement).

 

18.Counterparts. This Agreement may be executed by facsimile, electronically
transmitted signature and/or by “PDF,” and in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

19.Definitions.  For purposes of this Agreement, the following terms and
conditions shall have the meanings set forth in this Section 19:

 

(a)“Base Salary” means the Employee’s annual base salary with the Bank in effect
as of the effective date of the Termination of Employment.

 

(b)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
of the General Rules and Regulations under the Exchange Act.

 

(c)“Board” means the board of directors of USB.

 

(d)“Cause” shall be determined by the Board in the exercise of good faith and
reasonable judgment and shall mean (i) failure of the Employee to perform his
duties or responsibilities or to follow the lawful and reasonable direction of
the Board or the Company’s senior management, as the case may be; (ii) the
Employee’s material violation of the written policies or procedures of the
Company or its affiliates; (iii) the Employee’s engaging in fraud, willful
misconduct, dishonesty or any other knowing or willful conduct that has caused
or is reasonably expected to result in material injury or reputational harm to
the Company or any of its affiliates; (iv) any breach by the Employee of any
fiduciary duty owed to the Company any of its affiliates; (v) the Employee’s
commission of, or entering a plea of guilty or nolo contendere to, (A) a crime
that constitutes a felony in the jurisdiction involved or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (vi) any material breach
by the Employee of any of his obligations under this Agreement or under any
other written agreement or covenant with the Company or any of its affiliates;
(vii) the Employee’s misappropriation, theft or embezzlement of funds or
property; (viii) the Employee’s insubordination or gross negligence in
connection with his employment or the performance of his duties; (ix) the
Employee’s knowing or intentional failure or unwillingness to cooperate with any
internal investigation or investigation by regulatory or law enforcement
authorities, or knowing or intentional destruction or failure to preserve
documents or other materials relevant to such investigation, or the knowing or
intentional

- 7 -

--------------------------------------------------------------------------------

 

inducement of others to fail to cooperate or to produce documents or other
materials in connection with such investigation; or (x) the Employee’s violation
of federal or state banking laws or suspension or removal by any federal or
state banking regulator.  Except in the event of a failure, violation or breach
that, by its nature, cannot reasonably be expected to be cured, if a termination
for Cause is based on items (i), (ii) or (vi) above, the Board shall not make
any such determination without first providing the Employee with a written
notice of the reason(s) that the Board believes Cause exists and giving the
Employee a reasonable period within which to cure or to take substantial steps
to cure or remediate the results or actions underlying or constituting Cause.  

 

(e)For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred as of the first day that any one or more of the following conditions
has been satisfied after the Effective Date:

 

(i)any Person (other than (A) those Persons in control of USB as of the
Effective Date, (B) a trustee or other fiduciary holding securities under an
employee benefit plan of USB or (C) a corporation or holding company owned
directly or indirectly by the shareholders of USB in substantially the same
proportions as their ownership of stock of USB) becomes the Beneficial Owner of
securities of the Company representing more than 50% of the combined voting
power of USB’s then outstanding securities; or

 

(ii)consummation of the sale or disposition of all or substantially all of the
assets of USB; or

 

(iii)consummation of a merger, consolidation or reorganization of USB with or
involving any other corporation, other than a merger, consolidation or
reorganization that results in the voting securities of USB outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) greater than 50% of the combined voting power of the voting securities
of USB (or the surviving entity, or an entity that as a result of such
transaction owns USB or other surviving entity or all or substantially all of
USB’s assets either directly or through one or more subsidiaries) outstanding
immediately after such merger, consolidation or reorganization.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement by reason of any actions or events in
which the Employee participates in a capacity other than in the Employee’s
capacity as an employee or director of USB, the Bank or any affiliate or as a
shareholder of USB.

 

(f)“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

(g)“Customers” shall include, without limitation, any and all customers,
clients, depositors and borrowers of the Bank or any of its subsidiaries or
affiliates.

 

(h)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(i)“Good Reason” means, with respect to a resignation by the Employee, any one
of the following events arising after the Effective Date, but only if (i) such
event occurs without the Employee’s prior written consent; (ii) such event is
not cured within 30 days after the Employee gives written notice to the Company
describing such event in detail and demanding cure; (iii)

- 8 -

--------------------------------------------------------------------------------

 

such cure notice is given within 90 days after the Employee learns of the
occurrence of such event; and (iv) the Termination Employment occurs within 10
days after the expiration of any cure right: (A) an assignment of duties to the
Employee that are materially inconsistent with and demonstrably inferior to the
Employee’s position as it existed immediately prior to the Post-Change in
Control Period, or (B) a material decrease in the Employee’s annual base salary
rate, or (C) a material breach of this Agreement by the Company. 

 

(j)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

 

(k)“Post-Change in Control Period” means the last day of the eighteenth (18th)
calendar month immediately following the calendar month containing the effective
date of a Change in Control.

 

(l)“Termination of Employment” means a termination of the Employee’s employment
with the Bank, USB, and all affiliated companies that, together with the Bank
and USB, constitute the “service recipient” within the meaning of Code Section
409A and the regulations thereunder, which termination constitutes a “separation
from service” within the meaning of Code Section 409A.

 

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date and year first above written.

 

UNITED SECURITY BANCSHARES, INC.

 

 

By: /s/ Andrew C. Bearden, Jr.

         Andrew C. Bearden, Jr.

          Chairperson of the Board

 

 

 

FIRST UNITED SECURITY BANK

 

 

By: /s/ Andrew C. Bearden, Jr.

         Andrew C. Bearden, Jr.

          Chairperson of the Board

 

 

 

EMPLOYEE:

 

/s/ Anthony G. Cashio

Anthony G. Cashio

 

 

- 9 -